ORDER
The Disciplinary Review Board having on March 7, 1996, filed with the Court its decision concluding that MARTIN A. GENDEL of PATERSON, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of three *646months for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.7 (conflict of interest), RPC 1.15 (failure to release escrow funds promptly), RPC 1.16(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MARTIN A. GENDEL is hereby suspended from practice for a period of three months, effective August 5,1996, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.